                                                    March 4, 2020

VIA ECF
Honorable P. Kevin Castel
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

      Re:    United States v. Peter Bright
             19 Cr. 521 (PKC)

Dear Judge Castel:

       I write on behalf of my client, Peter Bright, an inmate at the Metropolitan
Correctional Center in New York (MCC). Mr. Bright’s trial is beginning on Tuesday,
March 10, 2020, and he will need a haircut and facial shave in preparation for his
court appearances. However, since Thursday, February 27, 2020, the MCC has
implemented a lockdown that has resulted in inmates being locked in their cells for
up to 24 hours a day with no access to showers, haircuts, or other such personal
hygiene practices. According to legal counsel at the MCC, the jail will continue to be
on lockdown “for an unknown duration.”

       Given the ongoing lockdown at the MCC, I respectfully request that the Court
endorse the enclosed Order directing that the Bureau of Prisons (Metropolitan
Correction Center – New York) and the United States Marshals Service arrange to
provide Mr. Bright, Register Number 76309-054, with a haircut and facial shave
before his trial begins on March 10, 2020.

      I thank you for your consideration of this request.


                                                    Respectfully submitted,

                                                    /s/
                                                    Amy Gallicchio
                                                    Assistant Federal Defender
                                                    212-417-8728


cc: Alexander Li (via ECF)
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x

UNITED STATES OF AMERICA                                     :

                  - v. -                                     :       19 Cr. 521 (PKC)

PETER BRIGHT,                                                :

                           Defendant.                         :
--------------------------------------------------------------x

        Upon the request of defendant Peter Bright, by his counsel Amy Gallicchio, Esq.,

and with good cause shown it is hereby

        ORDERED that the Bureau of Prisons, the Metropolitan Correctional Center –

New York, and the United States Marshals Service arrange to provide the defendant Peter

Bright, Register Number 76309-054, with a haircut and facial shave before his trial

commences on Tuesday, March 10, 2020.



Dated: New York, New York
       March 4, 2020


                                                      SO ORDERED:



                                                      ____________________________________
                                                      HONORABLE P. KEVIN CASTEL
                                                      United States District Judge




                                                        1
